 
 
I 
108th CONGRESS 2d Session 
H. R. 5292 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. George Miller of California (for himself, Mr. Hoeffel, Mr. Payne, Mr. Grijalva, Mr. Owens, Mrs. McCarthy of New York, Mr. Doggett, Mr. Bishop of New York, Mr. Davis of Illinois, Mr. Van Hollen, Mr. Andrews, Mr. Kucinich, and Mr. Tierney) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title I of the Employee Retirement Income Security Act of 1974 and the Internal Revenue Code of 1986 to limit the availability of benefits under an employer’s nonqualified deferred compensation plans in the event that any of the employer’s defined pension plans are subjected to a distress or PBGC termination in connection with bankruptcy reorganization or a conversion to a cash balance plan. 
 
 
1.Short titleThis Act may be cited as the Pension Fairness Act of 2004.  
1.Findings and purpose 
(a)FindingsThe Congress finds as follows: 
(1)The pension system sponsored by private employers is in a weakened state due to economic recession and heightened global competition. 
(2)Employers increasingly are terminating or reducing the benefits provided under traditional defined benefit pension plans. 
(3)Over 44,000,000 workers, retirees, and their families depend on defined benefit pension plans as a critical component of their retirement security in addition to Social Security. 
(4)Defined benefit pension plans are currently estimated to be underfunded up to a total of $400,000,000,000, and the Pension Benefit Guaranty Corporation, the agency that insures traditional pensions, had a 2003 deficit of over $10,000,000,000. 
(5)The Congress in enacting the Employee Retirement Income Security Act of 1974 intended employers to adequately fund their pension plans and did not intend for the Pension Benefit Guaranty Corporation to be used as a means for restructuring companies to escape their unfunded pension liabilities. 
(6)Cash balance pension plans were created to reduce traditional defined benefit pension obligations without statutory authorization, and adequate standards do not exist to adequately protect the pensions of pension plan participants, particularly older participants. 
(7)Corporate executives often preserve or enhance executive pension and other employee benefits at the same time the benefits of non-highly paid employees are reduced. 
(b)PurposeIt is the purpose of this Act to better protect the retirement benefits afforded to workers and retirees by protecting the solvency of the Pension Benefit Guaranty Corporation and ensuring equitable treatment of corporate executives as compared to treatment provided to other employees when restructuring employers shift unfunded pension liabilities onto the Pension Benefit Guaranty Corporation or convert to cash balance pension plans without adequately protecting the retirement security of older workers. 
2.Termination fairness standard for nonqualified deferred compensation plans in connection with a pension plan termination based on bankruptcy reorganization or in connection with a conversion of a plan to a cash balance planSection 206 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056) is amended by adding at the end the following new subsection: 
 
(g)Termination fairness standard for nonqualified deferred compensation plans in connection with a pension plan termination based on bankruptcy reorganization or in connection with a conversion of a pension plan to a cash balance plan 
(1)In generalIn any case in which a corporation is a plan sponsor of a defined benefit plan with respect to which a plan amendment is adopted that has the effect of— 
(A)implementing a distress termination of the plan under section 4041(c) based on bankruptcy reorganization or a termination of the plan initiated by the Pension Benefit Guaranty Corporation under section 4042 based on bankruptcy reorganization, in any case in which the plan is not sufficient for guaranteed benefits (within the meaning of section 4041(d)(2)) as of the proposed termination date, or 
(B)converting such plan to a cash balance plan, in any case in which the amendment— 
(i)results in a significant reduction in the rate of future benefit accruals (within the meaning of section 204(h)(1)) of participants with at least 10 years of service under the plan, or 
(ii)does not provide for an election by affected participants with at least 10 years of service under the plan (and their beneficiaries) to retain coverage under the terms of the plan as in effect immediately prior to the amendment,any covered deferred compensation plan established or maintained by such plan sponsor after the date of the adoption of such plan amendment shall meet the termination fairness standard of this subsection with respect to such plan amendment. 
(2)Termination fairness standardA covered deferred compensation plan established or maintained by a plan sponsor described in paragraph (1) meets the termination fairness standard of this subsection with respect to a plan amendment described in paragraph (1) if, during the 5-year period beginning on the date of the adoption of such plan amendment— 
(A)no amount of deferred compensation accrues to a disqualified individual under the terms of such covered deferred compensation plan (irrespective of whether the accrual in deferred compensation is expressed in the form of a promise, a guarantee, or any other representation), and 
(B)in the case of a covered deferred compensation plan established during or after the 1-year period preceding the notice date (or any amendment to a covered deferred compensation plan if such amendment is adopted during or after such 1-year period), no distribution of accrued deferred compensation is made under such plan (or such amendment) to a disqualified individual.  
(3)DefinitionsFor purposes of this subsection— 
(A)Cash balance plan 
(i)In generalThe term cash balance plan means a defined benefit plan under which the accrued benefit is expressed to participants and beneficiaries as an amount other than an annual benefit commencing at normal retirement age. 
(ii)Regulations to include similar or other hybrid plansThe Secretary shall issue regulations which provide that a defined benefit plan (or any portion of such a plan) which has an effect similar to a plan described in clause (i) shall be treated as a cash balance plan. Such regulations may provide that if a plan sponsor represents in communications to participants and beneficiaries that a plan amendment results in a plan being described in the preceding sentence, such plan shall be treated as a cash balance plan. 
(B)Notice dateThe term notice date means, with respect to an amendment described in paragraph (1)— 
(i)in the case of a distress termination under section 4041(d), the date of the advance notice of intent to terminate provided pursuant to section 4041(a)(2), 
(ii)in the case of a termination initiated by the Pension Benefit Guaranty Corporation under section 4042, the date of the application to the court under section 4042(c), and 
(iii)in the case of a conversion to a cash balance plan, the date of the adoption of the amendment. 
(C)Covered deferred compensation plan 
(i)In generalThe term covered deferred compensation plan means any plan providing for the deferral of compensation of a disqualified individual, whether or not— 
(I)compensation of the disqualified individual which is deferred under such plan is subject to substantial risk of forfeiture, 
(II)the disqualified individual’s rights to the compensation deferred under the plan are no greater than the rights of a general creditor of the plan sponsor, 
(III)all amounts set aside (directly or indirectly) for purposes of paying the deferred compensation (including income), and all income attributable to such amounts, remain (until made available to the disqualified individual or other beneficiary) solely the property of the plan sponsor (without being restricted to the provision of benefits under the plan), 
(IV)the amounts referred to in subclause (III) are available to satisfy the claims of the plan sponsor’s general creditors at all times (not merely after bankruptcy or insolvency), and 
(V)some or all of the compensation of the disqualified individual which is deferred under such plan is guaranteed by an insurance company, insurance service, or other similar organization. 
(ii)Exception for qualified plansSuch term shall not include a plan that is— 
(I)described in section 219(g)(5)(A) of the Internal Revenue Code of 1986, or 
(II)an eligible deferred compensation plan (as defined in section 457(b) of such Code) of an eligible employer described in section 457(e)(1)(A) of such Code. 
(iii)Plan includes arrangements, etcFor purposes of this subparagraph, the term plan includes any agreement or arrangement. 
(D)Disqualified individualThe term disqualified individual means a director or executive officer of the plan sponsor. 
(E)Termination based on bankruptcy reorganizationA termination of a plan which is a distress termination under section 4041(c) or a termination instituted by the Pension Benefit Guaranty Corporation under section 4042 is based on bankruptcy reorganization if such termination is based in whole or in part on the filing, by or against any person who is a contributing sponsor of such plan or a member of such sponsor’s controlled group, of a petition seeking reorganization in a case under title 11, United States Code, or under any similar law of a State or political subdivision of a State (or such a case in which liquidation is sought has been converted to a case in which reorganization is sought). 
(F)Title IV terminologyAny term used in this subsection which is defined in section 4001(a) shall have the meaning provided such term in section 4001(a). 
(4)Special rules 
(A)Coordinated benefitsIf the benefits of 2 or more defined benefit plans established or maintained by an employer are coordinated in such a manner as to have the effect of the adoption of an amendment described in paragraph (1), the sponsor of the defined benefit plan or plans providing for such coordination shall be treated as having adopted such a plan amendment as of the date such coordination begins. 
(B)Multiple amendmentsThe Secretary shall issue regulations to prevent the avoidance of the purposes of this subsection through the use of 2 or more plan amendments rather than a single amendment. 
(C)Controlled groups, etcFor purposes of this subsection, all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 shall be treated as 1 employer. 
(D)Treatment of earningsReferences to deferred compensation shall be treated as including references to income attributable to such compensation or such income. 
(5)CoordinationThe Secretary and the Secretary of the Treasury shall ensure, through the execution of an interagency memorandum of understanding among such Secretaries, that regulations, rulings, and interpretations issued by such Secretaries relating to the same matter over which both such Secretaries have responsibility under this subsection and section 4980H of the Internal Revenue Code of 1986 are administered so as to have the same effect at all times. 
(6)Effect of waiver granted by Secretary of the TreasuryTo the extent that any requirement of the termination fairness standard of section 4980H(b) of the Internal Revenue Code of 1986 is waived by the Secretary of the Treasury with respect to any disqualified individual under section 4980H(h) of such Code in the case of any plan amendment having the effect of a termination described in paragraph (1)(A) of this subsection, such requirement under the termination fairness standard of paragraph (2) of this subsection shall not apply with respect to such individual in the case of such plan amendment.. 
3.Excise tax on funding nonqualified deferred compensation plans in the event of a pension plan termination based on bankruptcy reorganization or a conversion of a pension plan to a cash balance plan 
(a)In generalChapter 43 of the Internal Revenue Code of 1986 (relating to qualified pension, etc., plans) is amended by adding at the end the following new section: 
 
4980H.Funding nonqualified deferred compensation plans in the event of a pension plan termination based on bankruptcy reorganization or a conversion of a pension plan to a cash balance plan 
(a)Imposition of taxIn any case in which a corporation is a plan sponsor of a defined benefit plan with respect to which an plan amendment is adopted that has the effect of— 
(1)implementing a distress termination of the plan under section 4041(c) of the Employee Retirement Income Security Act of 1974 based on bankruptcy reorganization or a termination of the plan initiated by the Pension Benefit Guaranty Corporation under section 4042 of such Act based on bankruptcy reorganization, in any case in which the plan is not sufficient for guaranteed benefits (within the meaning of section 4041(d)(2) of such Act) as of the proposed termination date, or 
(2)converting such plan to a cash balance plan, in any case in which the amendment— 
(A)results in a significant reduction in the rate of future benefit accruals (within the meaning of section 4980F(e)(1)) of participants with at least 10 years of service under the plan, or 
(B)does not provide for an election by affected participants with at least 10 years of service under the plan (and their beneficiaries) to retain coverage under the terms of the plan as in effect immediately prior to the amendment, there is hereby imposed a tax on any failure to meet the termination fairness standard of subsection (b) with respect to such plan amendment. 
(b)Termination fairness standardA covered deferred compensation plan established or maintained by a plan sponsor described in subsection (a) meets the termination fairness standard of this subsection with respect to a plan amendment described in subsection (a) if, during the 5-year period beginning on the date of the adoption of such plan amendment— 
(1)no amount of deferred compensation accrues to a disqualified individual under the terms of such covered deferred compensation plan (irrespective of whether the accrual in deferred compensation is expressed in the form of a promise, a guarantee, or any other representation), and 
(2)in the case of a covered deferred compensation plan established during or after the 1-year period preceding the notice date (or any amendment to a covered deferred compensation plan if such amendment is adopted during or after such 1-year period), no distribution of accrued deferred compensation is made under such plan (or such amendment) to a disqualified individual.  
(c)Amount of taxThe amount of the tax imposed by subsection (a) shall be equal to the amount of the accrual described in subsection (b)(1) comprising the failure or the distribution described in subsection (b)(2) comprising the failure. 
(d)Liability for taxThe plan sponsor shall be liable for the tax imposed by this section. 
(e)DefinitionsFor purposes of this section— 
(1)Cash balance plan 
(A)In generalThe term cash balance plan means a defined benefit plan under which the accrued benefit is expressed to participants and beneficiaries as an amount other than an annual benefit commencing at normal retirement age. 
(B)Regulations to include similar or other hybrid plansThe Secretary shall issue regulations which provide that a defined benefit plan (or any portion of such a plan) which has an effect similar to a plan described in subparagraph (A) shall be treated as a cash balance plan. Such regulations may provide that if a plan sponsor represents in communications to participants and beneficiaries that a plan amendment results in a plan being described in the preceding sentence, such plan shall be treated as a cash balance plan. 
(2)Notice dateThe term notice date means with respect to an amendment described in subsection (a)— 
(A)in the case of a distress termination under section 4041(d) of the Employee Retirement Income Security Act of 1974, the date of the advance notice of intent to terminate provided pursuant to section 4041(a)(2) of such Act, 
(B)in the case of a termination initiated by the Pension Benefit Guaranty Corporation under section 4042 of such Act, the date of the application to the court under section 4042(c) of such Act, and 
(C)in the case of a conversion to a cash balance plan, the date of the adoption of the amendment. 
(3)Covered deferred compensation plan 
(A)In generalThe term covered deferred compensation plan means any plan providing for the deferral of compensation of a disqualified individual, whether or not— 
(i)compensation of the disqualified individual which is deferred under such plan is subject to substantial risk of forfeiture, 
(ii)the disqualified individual’s rights to the compensation deferred under the plan are no greater than the rights of a general creditor of the plan sponsor, 
(iii)all amounts set aside (directly or indirectly) for purposes of paying the deferred compensation, and all income attributable to such amounts, remain (until made available to the participant or other beneficiary) solely the property of the (without being restricted to the provision of benefits under the plan), 
(iv)the amounts referred to in clause (iii) are available to satisfy the claims of the plan sponsor’s general creditors at all times (not merely after bankruptcy or insolvency), and 
(v)some or all of the compensation of the disqualified individual which is deferred under such plan is guaranteed by an insurance company, insurance service, or other similar organization. 
(B)Exception for qualified plansSuch term shall not include a plan that is— 
(i)described in section 219(g)(5)(A), or 
(ii)an eligible deferred compensation plan (as defined in section 457(b)) of an eligible described in section 457(e)(1)(A). 
(C)Plan includes arrangements, etcFor purposes of this paragraph, the term plan includes any agreement or arrangement. 
(4)Disqualified individualThe term disqualified individual means a director or executive officer of the plan sponsor. 
(5)Termination based on bankruptcy reorganizationA termination of a plan which is a distress termination under section 4041(c) or a termination instituted by the Pension Benefit Guaranty Corporation under section 4042 is based on bankruptcy reorganization if such termination is based in whole or in part on the filing, by or against any person who is a contributing sponsor of such plan or a member of such sponsor’s controlled group, of a petition seeking reorganization in a case under title 11, United States Code, or under any similar law of a State or political subdivision of a State (or such a case in which liquidation is sought has been converted to a case in which reorganization is sought). 
(6)Title IV terminologyAny term used in this section which is defined in section 4001(a) of the Employee Retirement Income Security Act of 1974 shall have the meaning provided such term in such section 4001(a). 
(f)Special rules 
(1)Coordinated benefitsIf the benefits of 2 or more defined benefit plans established or maintained by an are coordinated in such a manner as to have the effect of the adoption of an amendment described in subsection (a), the sponsor of the defined benefit plan or plans providing for such coordination shall be treated as having adopted such a plan amendment as of the date such coordination begins. 
(2)Multiple amendmentsThe Secretary shall issue regulations to prevent the avoidance of the purposes of this section through the use of 2 or more plan amendments rather than a single amendment. 
(3)Controlled groups, etcFor purposes of this section, all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as 1 employer. 
(4)Treatment of earningsReferences to deferred compensation shall be treated as including references to income attributable to such compensation or such income. 
(g)CoordinationThe Secretary and the Secretary of Labor shall ensure, through the execution of an interagency memorandum of understanding among such Secretaries, that regulations, rulings, and interpretations issued by such Secretaries relating to the same matter over which both such Secretaries have responsibility under this section and section 206(g) of the Employee Retirement Income Security Act of 1974 are administered so as to have the same effect at all times. 
(h)Waiver 
(1)In generalIn the case of any plan amendment having the effect of a termination described in subsection (a)(1), the Secretary may waive the application of any requirement of the termination fairness standard of subsection (b) with respect to any disqualified individual who first commences service for the plan sponsor after the notice date with respect to such plan amendment. The Secretary may grant any such waiver in the case of any such plan amendment with respect to any such disqualified individual only after consultation with the Pension Benefit Guaranty Corporation. The Secretary shall promptly notify the Secretary of Labor of any such waiver granted by the Secretary. 
(2)Requirements for waiverA waiver may be granted under paragraph (1) only— 
(A)upon the filing with the Secretary by the plan sponsor of an application for such waiver, in such form and manner as shall be prescribed in regulations of the Secretary, 
(B)upon a showing, to the satisfaction of the Secretary, that such waiver is a business necessity for the plan sponsor, as determined under such regulations, and is in the best interest of plan participants and beneficiaries, as determined under such regulations, and 
(C)after the participants, in such form and manner as shall be provided in such regulations, have been notified of the filing of the application for the waiver and have been provided a reasonable opportunity to provide in advance comments to the Secretary regarding the proposed waiver.. 
(b)Clerical amendmentThe table of sections for chapter 43 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 4980H. Funding nonqualified deferred compensation plans in the event of a pension plan termination based on bankruptcy reorganization or a conversion of a pension plan to a cash balance plan. 
4.Effective dateThe amendments made by this Act shall apply to plan amendments adopted on or after October 8, 2004. 
 
